Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 1 of 12 Page ID #:1



 1   FARAH LAW, P.C.
 2   Neda Farah (State Bar No. 269819)
     265 S. Doheny Drive
 3   Suite 102
 4   Beverly Hills, California 90211
     Telephone: 310-666-3786
 5   Facsimile: 775-261-1726
 6   E-Mail: neda@nedafarahlaw.com
     Attorney for the Plaintiff
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     JULIA HERNANDEZ,                        Case No. 2:21-cv-01711
12
                     Plaintiff,              COMPLAINT FOR DAMAGES
13
            v.                               1. VIOLATION OF THE FAIR DEBT
14                                           COLLECTION PRACTICES ACT, 15
                                             U.S.C. §1692 ET SEQ.
15   FINANCIAL CREDIT NETWORK,
     INC.,                                   2. VIOLATION OF THE ROSENTHAL
16                                           FAIR DEBT COLLECTION
                     Defendant.              PRACTICES ACT, CAL. CIV. CODE
17                                           §1788 ET SEQ.
18                                           DEMAND FOR JURY TRIAL
19

20                                    COMPLAINT
21         NOW COMES Plaintiff, JULIA HERNANDEZ (“Plaintiff”), by and through
22
     her attorneys, complaining as to the conduct of FINANCIAL CREDIT NETWORK,
23

24   INC. (“Defendant”) as follows:
25
                                  NATURE OF THE ACTION
26
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
27

28   Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt
                                              1
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 2 of 12 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 2
     Defendant’s unlawful conduct.
 3

 4                                        JURISDICTION AND VENUE

 5         2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 6
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for Plaintiff’s state law claim pursuant to 28 U.S.C. §1367.
10
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
11

12   conducts business in the Central District of California, and a substantial portion of
13   the events or omissions giving rise to the claims occurred within the Central District
14
     of California.
15

16                                               PARTIES
17         4. Plaintiff is a disabled consumer over 18-years-of-age residing in Los Angeles
18
     County, California, which is located within the Central District of California.
19

20         5. Defendant is a third-party debt collector servicing various industries, including
21
     medical, utilities, and government. 1 Defendant is a corporation organized under the
22
     laws of the state of California with its principal place of business, and registered agent
23

24   – Alicia Sundstrom – located at 1300 West Main Street, Visalia, California 93291.
25
     Defendant regularly collects upon consumers located within the State of California.
26

27

28   1
         https://fcnetwork.com/services
                                                     2
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 3 of 12 Page ID #:3



 1         6. Defendant acted through its agents, employees, officers, members, directors,
 2
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 3

 4   and insurers at all times relevant to the instant action.

 5                                       FACTS SUPPORTING CAUSES OF ACTION
 6
           7. Plaintiff recently obtained a copy of her credit report and noticed Defendant
 7

 8   reporting a delinquent consumer debt (“subject debts”) originally owed to Blue Casa
 9   Communications, as reflected below:
10

11

12

13

14

15

16

17         8. Given the nominal nature of the subject debt, Plaintiff sought to address and
18
     ascertain additional information regarding the same, so in January 2021, Plaintiff
19

20   accessed Defendant’s website (“Defendant’s portal”). 2
21
           9. Upon navigating through Defendant’s Portal, Plaintiff was instructed to input
22
     her personal information, and was subsequently directed to her account, as seen
23

24   below:
25

26

27

28   2
         https://payfcn.fcnetwork.com/ecs/payfcn/cov/credentials
                                                                   3
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 4 of 12 Page ID #:4



 1      10. Plaintiff was confused by Defendant’s Portal, as it indicated that Defendant
 2
     had received $121.07 with regard to the subject debt, leaving $0.00 due and owing.
 3

 4      11. Yet, Plaintiff never owed Blue Casa Communications or Defendant $121.07,

 5   nor did she remit such an amount to Defendant, as the balance of the subject debt was
 6
     only $66.07.
 7

 8      12. Plaintiff was taken aback when she realized that Defendant was adding
 9   $55.00 of interest on the $66.07 subject debt, as seen below:
10

11

12

13

14

15

16      13. Plaintiff was unaware of any language in the underlying contract between
17   herself and Blue Casa Communications that gave Defendant the ability to add such
18
     an exorbitant rate of interest on a nominal debt.
19

20      14. The conflicting information on Defendant’s Portal is further underscored by
21
     the fact that Defendant informs Plaintiff that $0.00 is “owing,” as referenced in
22
     paragraph 9, supra, but yet, Defendant further informs Plaintiff of “Interest Owing”
23

24   in the amount of $55.00 as referenced in paragraph 12, supra.
25
        15.Plaintiff’s ability to go about intelligently addressing the subject debt was
26
     materially impeded by Defendant’s Portal.
27

28
                                                4
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 5 of 12 Page ID #:5



 1      16. Plaintiff became worried that the amount of interest would ultimately exceed
 2
     the principal balance of the subject debt, however, before addressing the balance,
 3

 4   Plaintiff also realized that Defendant’s Portal imposed a $4.50 convenience fee

 5   (“convenience fee”), as set forth below:
 6

 7

 8

 9      17.Plaintiff was unaware as to any other means by which she could make payment
10
     on the subject debts and/or unable to use any other means, and Defendant’s portal
11

12   required Plaintiff to accept the convenience fee in order to remit payment.
13      18.Defendant gave the false impression that it could charge the convenience fee,
14
     when in fact, any such fee is impermissible pursuant to any underlying contract
15

16   between Plaintiff and Blue Casa Communications, or as a matter of law.
17      19.The inclusion of an excessive convenience fee on Defendant’s portal created a
18
     false, deceptive and misleading representation as to the actual amount owed.
19

20      20.After a reasonable time to conduct discovery, Plaintiff believes she can prove
21
     that all actions taken by Defendant as described in this Complaint, supra, were taken
22
     willfully and/or with knowledge that its actions were taken in violation of the law.
23

24      21.Defendant’s conduct was misleading to Plaintiff, and is similarly misleading
25
     and confusing to the unsophisticated consumer, as it inappropriately asserts that
26
     Defendant is entitled to collect the impermissible convenience fee.
27

28
                                                5
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 6 of 12 Page ID #:6



 1      22.Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will
 2
     continue to attempt to collect the subject debts from her using abusive, deceptive and
 3

 4   unlawful means, and ultimately cause her unwarranted financial harm.

 5      23.Plaintiff has further suffered a violation of her state and federally protected
 6
     interests as a result of Defendant’s conduct.
 7

 8      24.Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her
 9   damages therefore include reasonable attorneys’ fees incurred in prosecuting this
10
     action.
11

12      25.Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive
13   damages and all other appropriate measures to punish and deter Defendant and other
14
     debt collectors from engaging in the unlawful collection practices described in this
15

16   Complaint, supra.
17       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
18
        26.Plaintiff repeats and realleges paragraphs 1 through 25 as though fully set forth
19

20   herein.
21
        27.Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
22
        28.Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
23

24   because it regularly uses the mail and/or the telephone to collect, or attempt to collect,
25
     delinquent consumer accounts.
26
        29.Defendant is engaged in the business of regularly collecting or attempting to
27

28   collect, directly or indirectly, defaulted debts owed or due or asserted to be owed or
                                                  6
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 7 of 12 Page ID #:7



 1   due to others, and debt collection is the primary purpose of its business. Defendant
 2
     has been a member of the Association of Credit and Collection Professionals, an
 3

 4   association of debt collectors, since 1956.3

 5         30.The subject debts are “debt[s]” as defined by FDCPA §1692a(5) as they arise
 6
     out of a transaction due or asserted to be owed or due to another for personal, family,
 7

 8   or household purposes.
 9                      a.       Violations of the FDCPA § 1692e
10
           31.The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
11

12   using “any false, deceptive, or misleading representation or means in connection with
13   the collection of any debt.”
14
           32.In addition, this section enumerates specific violations, such as:
15

16                      “The false representation of – the character, amount, or legal
                        status of any debt.” 15 U.S.C. § 1692e(2)(A);
17
                        “The use of any false representation or deceptive means to
18
                        collect or attempt to collect any debt or to obtain information
19                      concerning a consumer.” 15 U.S.C. §1692e(10).
20

21
           33.Defendant violated §§ 1692e, e(2)(A), e(10) by deceptively attempting to

22   collect the subject debts through its representation that Plaintiff would be charged a
23
     convenience fee. Such a fee is not authorized by any agreement between Plaintiff
24

25   and the original creditor, nor is it authorized as a matter of law or otherwise.

26   Therefore, Defendant’s attempt to collect upon these fees without any further
27

28   3
         https://www.acainternational.org/search#memberdirectory
                                                               7
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 8 of 12 Page ID #:8



 1   explanation of what that balance or rate represented, was a false and deceptive
 2
     attempt to collect upon the subject debt.
 3

 4      34.Defendant was not entitled to collect the convenience fee from Plaintiff in

 5   connection with the subject debts, ultimately attempting to induce a greater payment
 6
     from Plaintiff than it is otherwise entitled to collect.
 7

 8      35.Defendant knows that its representations to consumers concerning the fees
 9   being collected, and the consumer’s rights under the FDCPA, cannot be false,
10
     deceptive and/or misleading.
11

12      36.Defendant’s conduct is in further violation of §1692e, as given its blanket
13   $4.50 convenience fee, as well as the fact that Defendant’s portal fails to notate that
14
     the convenience fee is in connection with some form of a payment processing fee, it
15

16   is clear that any payment submitted through Defendant’s website would go directly
17   to Defendant. Thus, the convenience fee was not a pass-through fee, but rather a
18
     convenience fee imposed by Defendant in an effort to collect an amount above and
19

20   beyond what was expressly authorized by the underlying agreement between Plaintiff
21
     and the original creditor.
22
        37.Defendant further violated §§ 1692e, e(2)(A), e(10) through the contradictory
23

24   information set forth on its portal. For instance, Defendant informed Plaintiff that
25
     she owed $0.00 toward the subject debt, but yet, subsequently informed her that she
26
     owed $55.00 in interest, in addition to the principal balance. This conflicting
27

28   information, coupled with the fact that Plaintiff never agreed to such an excessive
                                                  8
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 9 of 12 Page ID #:9



 1   interest rate, shows that Defendant attempted to confuse and intimidate Plaintiff into
 2
     making a payment.
 3

 4                b.     Violations of the FDCPA § 1692f

 5      38.The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
 6
     using “unfair or unconscionable means to collect or attempt to collect any debt.”
 7

 8      39.Moreover, under §1692f(1), a debt collector is prohibited from collecting “any
 9   amount (including any interest, fee, charge, or expense incidental to the principal
10
     obligation) unless such amount is expressly authorized by the agreement creating the
11

12   debt or permitted by law.”
13      40.Defendant violated §§ 1692f and f(1) when it attempted to collect the
14
     convenience fee, despite the fact that said fee was not expressly authorized by the
15

16   agreement creating the subject debt, nor authorized by law.
17      41.Defendant further violated §§ 1692f and f(1) when it unfairly set forth
18
     conflicting information on its portal regarding the amount Plaintiff actually owed.
19

20   Furthermore, Defendant also unfairly added $55.00 of interest to a $66.07 subject
21
     debt, when such excessive interest was not expressly authorized by the agreement
22
     creating the subject debt, nor authorized by law.
23

24      42.As set forth herein, Plaintiff has been harmed and has suffered damage as a
25
     result of Defendant’s unlawful collection practices.
26
        WHEREFORE, Plaintiff, JULIA HERNANDEZ, respectfully requests that this
27

28   Honorable Court enter judgment in her favor as follows:
                                                9
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 10 of 12 Page ID #:10



 1      a. Declaring that the practices complained of herein are unlawful and violate
 2         the aforementioned bodies of law;

 3      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
 4         U.S.C. §1692k(a)(2)(A);

 5      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
 6         provided under 15 U.S.C. §1692k(a)(1);

 7      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
 8         U.S.C. §1692k(a)(3);
 9      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
10         subject debt; and
11      f. Awarding any other relief as this Honorable Court deems just and
12         appropriate.
13

14
            COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                                  PRACTICES ACT
15
        43. Plaintiff restates and realleges paragraphs 1 through 42 as though fully set
16

17
     forth herein.

18      44. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
19
        45. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ.
20

21
     Code § 1788.2(d) and (f).

22      46. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
23
             a. Violations of RFDCPA § 1788.10 -1788.17
24

25      47. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that

26   “Notwithstanding any other provision of this title, every debt collector collecting or
27
     attempting to collect a consumer debt shall comply with the provisions of Section
28
                                               10
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 11 of 12 Page ID #:11



 1   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
 2
     of, Title 15 of the United States Code.”
 3

 4      48. As outlined above, through its false, misleading and deceptive attempts to

 5   collect upon the subject debt, Defendant violated 1788.17; and §§1692e and f.
 6
     Defendant purposefully confused Plaintiff through the contradictory information on
 7

 8   its Portal. Moreover, Defendant was not entitled to collect the convenience fee from
 9   Plaintiff in connection with the subject debt, ultimately attempting to induce a greater
10
     payment from Plaintiff than it is otherwise entitled to collect.
11

12      49. Defendant willfully and knowingly violated the RFDCPA through its
13   deceptive and misleading portal. Defendant’s willful and knowing violations of the
14
     RFDCPA should trigger this Honorable Court’s ability to award Plaintiff statutory
15

16   damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
17      WHEREFORE, Plaintiff, JULIA HERNANDEZ, respectfully requests that this
18
     Honorable Court enter judgment in her favor as follows:
19

20      a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
21

22      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
23
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
24         § 1788.30(b);
25
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
26         Civ. Code § 1788.30(c);
27
        e. Enjoining Defendant from further contacting Plaintiff; and
28
                                                11
Case 2:21-cv-01711-SB-JC Document 1 Filed 02/24/21 Page 12 of 12 Page ID #:12



 1      f. Award any other relief as the Honorable Court deems just and proper.
 2
        Dated: February 24, 2021          Respectfully submitted,
 3

 4
                                          By: /s/ Neda Farah
 5                                        Neda Farah
                                          265 S. Doheny Drive
 6
                                          Suite 102
 7                                        Beverly Hills, California 90211
                                          Telephone: 310-666-3786
 8
                                          Facsimile: 775-261-1726
 9                                        E-Mail: neda@nedafarahlaw.com
                                          Attorney for the Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             12
